Name: 2002/670/EC: Commission Decision of 20 August 2002 amending Council Decision 98/256/EC concerning emergency measures to protect against bovine spongiform encephalopathy (Text with EEA relevance) (notified under document number C(2002) 3097)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Europe;  health;  agricultural activity;  agricultural policy
 Date Published: 2002-08-24

 Avis juridique important|32002D06702002/670/EC: Commission Decision of 20 August 2002 amending Council Decision 98/256/EC concerning emergency measures to protect against bovine spongiform encephalopathy (Text with EEA relevance) (notified under document number C(2002) 3097) Official Journal L 228 , 24/08/2002 P. 0022 - 0024Commission Decisionof 20 August 2002amending Council Decision 98/256/EC concerning emergency measures to protect against bovine spongiform encephalopathy(notified under document number C(2002) 3097)(Text with EEA relevance)(2002/670/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9(4) thereof,Whereas:(1) Council Decision 98/256/EC(4) of 16 March 1998 concerning emergency measures to protect against bovine spongiform encephalopathy, as last amended by Commission Decision 98/692/EC, is preserved as a transitional measure by Annex XI to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmission spongiform encephalopathies(5), as last amended by Regulation (EC) No 270/2002(6).(2) In its opinion of 16 May 2002 on the safety of bovine embryos the Scientific Steering Committee (SSC) considers that with regard to the BSE-safety of bovine embryos, there is from a scientific point of view no need for further measures other than those prescribed by the International Embryo Transfer Society Protocols.(3) In its opinion of 14 and 15 September 2000 on the export from the United Kingdom of bone-in veal, the SSC considers that there is no evidence that bone-in veal carcasses from calves of between six and nine months exported under the date-based export scheme (DBES) criteria, as provided for by Decision 98/256/EC, present a risk.(4) Following its general session in May 2002, the International Animal Health Code Commission of the World Animal Health Organisation (OIE) is amending the BSE chapter of the Animal Health Code in order to require that fresh meat of bovine origin exported from high risk countries be deboned when derived from animals over nine months and to add bovine embryos to the list of products which can be traded without restriction.(5) In March 2002 the United Kingdom submitted a request that the DBES be amended to enable participating companies to slaughter and process DBES ineligible bovine animals as well as DBES eligible bovine animals provided that adequate separation arrangements were in place.(6) In an inspection mission carried out in Great Britain from 27 to 31 May 2002, inspectors from the Food and Veterinary Office were presented with an amended protocol for required methods and operating procedures for the DBES. Their conclusion was that the proposed protocol, if properly adhered to, would provide for appropriate official control of DBES eligible animals and goods to be carried out. Certain recommendations were made regarding improving eligibility checks on bovine animals entering the scheme. In its reply to the mission report, the United Kingdom undertook to incorporate the recommendations into the DBES protocol.(7) Commission Decision 1999/514/EC(7) sets the date on which dispatch from the United Kingdom of bovine products under the date-based export scheme may commence by virtue of Article 6(5) of Decision 98/256/EC; for the sake of clarity, it is appropriate to introduce this provision in the later Decision and to repeal decision 1999/514/EC accordingly.(8) Decision 98/256/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 98/256/EC is amended as follows:1. Article 1 is replaced by the following: "Article 1Pending an overall examination of the situation, and notwithstanding Community provisions adopted to protect against BSE, the United Kingdom shall ensure that the following are not dispatched from its territory to other Member States or to third countries:(a) live bovine animals;(b) meat meal, bone meal, and meat-and-bone meal of mammalian origin;(c) animal feed and fertilisers containing material referred to in (b)."2. Article 6 is replaced by the following: "Article 61. By way of derogation from Article 3, the United Kingdom may authorise the dispatch to other Member States or third countries of the following products derived from bovine animals born and reared in the United Kingdom which have been slaughtered in the United Kingdom in accordance with the conditions laid down in Article 7, Articles 9 to 12 and Annex II, or as appropriate, Annex III:(a) 'fresh meat' as defined by Council Directive 64/433/EEC(8);(b) 'minced meat' and 'meat preparations' as defined by Council Directive 94/65/EC(9);(c) 'meat products' as defined by Council Directive 77/99/EEC(10);(d) food which is destined for domestic carnivores.2. The fresh meat referred to in paragraph 1(a), if obtained from animals more than nine months old, shall be deboned and all adherent tissues including obvious nervous and lymphatic tissues shall be removed.3. Cutting, storage and transport of the fresh meat referred to in paragraph 1(a) shall be carried out in accordance with the conditions laid down in Article 7, Articles 9 to 12 and Annex II or, as appropriate, Annex III. The fresh meat may be used for the production of products referred to in (b), (c) and (d) in accordance with the conditions laid down in this article, in Article 7, Articles 9 to 12 and Annex II or, as appropriate, Annex III.4. The bovine animals referred to in paragraph 1 shall be slaughtered at different times from cattle which do not meet the requirements of Annex II, or as appropriate, Annex III. There shall be a secure sorting and separation of live animals prior to slaughter to ensure that only eligible animals enter the slaughter line during time periods dedicated to such slaughter. Before the commencement of a period of slaughter of eligible animals, the slaughter hall must first be cleansed and disinfected.5. The dispatch of products referred to in Annex III may commence 1 August 1999."3. Article 10, paragraph 1(b) is replaced by the following: "(b) (i) non-packaged products are stored in cold stores in chambers which are not used at the same time for storing any bovine products which do not comply with the conditions laid down in this Article, in Articles 6, 9, 11, 12 and 13 and are kept under the seal of the competent authority when the latter is not present;(ii) packaged products are stored in cold stores so as to provide a clear and effective segregation from bovine products which do not comply with the conditions laid down in this Article and in Articles 6, 9, 11, 12 and 13;"4. The Annexes are amended as set out in the Annex to this Decision.Article 2Decision 1999/514/EC is repealed.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 113, 15.4.1998, p. 32.(5) OJ L 328, 4.12.1998, p. 28.(6) OJ L 147, 31.5.2001, p. 1.(7) OJ L 45, 15.2.2002, p. 4.(8) OJ L 195, 28.7.1999, p. 42.(9) OJ 121, 29.7.1964, p. 2012/64.(10) OJ L 368, 31.12.1994, p. 10.ANNEX1. In Annex II, point 1 is replaced by the following: "1. Fresh meat, and products referred to in Article 6(1)(b), (c) and (d) from that meat, derived from bovine animals slaughtered in Northern Ireland, may be dispatched from the United Kingdom in application of the provisions of Article 6 when obtained from ECHS-eligible animals which originate from ECHS-eligible herds. If obtained from animals more than nine months old, the fresh meat shall be deboned and all adherent tissues including obvious nervous and lymphatic tissues shall be removed."2. In Annex II, point 9 is replaced by the following: "9. Slaughter of ECHS-eligible animals must take place in slaughterhouses which operate a system of time separation as set out in Article 6(4)."3. Annex III is amended as follows: a) point 1 is replaced by the following: "1. Fresh meat, and products referred to in Article 6(1)(b), (c) and (d) from that meat, derived from bovine animals slaughtered in the United Kingdom, may be dispatched from the United Kingdom in application of the provisions of Article 6 when obtained from DBES-eligible animals born after 1 August 1996. If obtained from animals more than nine months old, the fresh meat shall be deboned and all adherent tissues including obvious nervous and lymphatic tissues shall be removed.";b) point 5 is replaced by the following: "5. Slaughter of DBES-eligible animals must take place in slaughterhouses which operate a system of time separation as described in Article 6(4). Slaughter in Northern Ireland of DBES-eligible animals originating from Great Britain, or vice versa, is only authorised if access to all relevant data is ensured."